AlleN, J.,
after stating the ease: The rule that the employer must furnish the employee a reasonably safe place to work is fully recognized, and has been applied in numerous decisions of this Court; but it is equally well settled that before one can recover damages for personal injury on account of negligence, he must prove a breach of duty, causing him damage, and we find in the record no evidence of a breach of duty.
The plaintiff was injured several miles from a station, while going down a steep embankment, by falling on a small snag 6 or 8 inches high, which had been left after the defendant cut down the bushes on the right of way, to avoid danger from fire.
We would not hold that leaving an obstruction of this character on an embankment in the country, not usually Used by the employees of the defendant or other persons, would be evidence of negligence, and the liability of the defendant would *294not be increased by the fact that the snag on which the plaintiff was injured was the result of cutting bushes on the right of way to protect the roadbed and the property of adjoining landowners from fire. The plaintiff was not ordered to go down the embankment, and it appears from his evidence that he not only selected the place for going down, but that he could have avoided the bushes altogether by going to the end of the embankment, a distance of 75 yards.
There is no error.
Affirmed.